CAMPBELL, District Judge.
This is a motion to direct, in accordance with the provisions of Rule 75(h) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, that copies of the patents, in the suit in which the injunction for the alleged disobedience of which it was sought to punish the defendant for contempt, was granted namely, Gruman Patents Nos. 1,891,308 and 1,909,346, be included as part of the record on appeal.
It is true that copies of the said patents were not attached to the moving papers on the motion to punish the defendant for contempt, but copies of said patents were offered for the court’s consideration, in open court, on the argument of said motion, and were examined and considered by me, and I consider them essential for consideration of the appeal from the order made by me on said motion to punish for contempt.
The motion is granted.